We think the cases cited for the complainant from the Massachusetts Reports1 clearly show that under the General Statutes of Massachusetts, as construed by the Supreme Judicial Court of that State, the attachment has priority over the unrecorded deed, previously executed, notwithstanding that the deed was subsequently, before judgment, recorded. The question of what is the law of Massachusetts is a question of fact, to be decided on evidence, and on such a question we can have no better evidence than the decisions of the highest judicial court of the State. We therefore find that the attachment has priority, and grant the injunction prayed for by the bill.
Decree accordingly.
1 Cushing v. Hurd, 4 Pick. 253; Sigourney v. Larned,
10 Pick. 72; Curtis v. Munday, 3 Met. 405; Lawrence v.Stratton, 6 Cush. 163, 167; Sibley v. Leffingwell, 8 Allen, 584; Woodward v. Sartwell, 129 Mass. 210.